Reasons For Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the soft-start method comprising: sampling a grid voltage of the grid; calculating an output voltage of the controller, and calculating a virtual current based on the output voltage of the controller, the grid voltage and a virtual impedance; and performing current closed-loop control by taking the virtual current as a feedback signal, and sending a relay control signal to turn on the relay upon a steady state being reached.”.	Regarding Claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the controller comprising: a sampling unit for sampling a grid voltage of the grid; a virtual current calculating unit for calculating an output voltage of the controller, and calculating a virtual current based on the output voltage of the controller, the grid voltage and a virtual impedance; and a current control unit for performing current closed-loop control by taking the virtual current as a feedback signal, and sending a relay control signal to turn on the relay upon a steady state being reached.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838